Keefe, Bruyette & Woods New York Conference July 31, 2012 Forward looking statements This presentation contains certain forward-looking statements that are included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such information involves risks and uncertainties that could result in the Company's actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, (1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company could have adverse legal actions of a material nature; (4) the Company may face competitive loss of customers; (5) the Company may be unable to manage its expense levels; (6) the Company may have difficulty retaining key employees; (7) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (8) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (9) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; (10) the Company may experience difficulties growing loan and deposit balances; (11) the current economic environment poses significant challenges for us and could adversely affect ourfinancial condition and results of operations; (12) continued deterioration in the financial condition of the U.S. banking system may impact the valuations of investments the Company has made in the securities of other financial institutions resulting in either actual losses or other than temporary impairments on such investments; and (13) the effects of the Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) recently adopted by the United States Congress. Forward-looking statements made herein reflect management's expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward- looking statement to reflect events or circumstances that arise after the date such statements are made. •Total Assets $2.9 bil •Branches73 •FTE831 •Market Cap$498 mil •Institutional Ownership63% •Average Daily Volume $1.7 mil Date: Jul 20, 2012 Value in the banking sector? Checklist for success in current environment: •Capital –Strongly capitalized •Markets –Solid distribution network –Stable geographic markets –Disciplined competition •Performance –Strong net interest margin –Strong NIM management –Strong fee income –Ability to control expenses •Growth –Liquidity to grow –Ability to grow share in market –Opportunity to grow into new markets •Management City Holding Company •Markets:Operates an extremely strong retail/commercial franchise in stable markets with disciplined competition •Asset Quality:Strong compared to peers and City’s management has recognized and dealt with issues •Performance:Has consistently outperformed peers with respect to earnings, capital, and liquidity •Growth:Growing and succeeding in slow- growth stable markets with targeted expansion into new markets Key markets 1st Branch Share & 9% Deposit Share in Huntington WV/Ashland KY MSA $4.3 Billion 1st Branch Share & 11% Deposit Share in WV’s largest market; $5.8 Billion 1st & 29% Deposit Share $2.0 Billion 2ndBranch Share & 9% Deposit Share in Morgan, Berkeley & Jefferson Co. WV $2.0Billion Expansion into Virginia: May 2012 Virginia Savings Bank •Closed May 31, 2012 •Systems Conversion completed July 6, 2012 •Issued 240,000 shares of CHCO common stock and paid cash of $4.7 million •Projected Population growth of 5.5% over 5 years is much faster than CHCO’s historical footprint •Added: –5 branches in Virginia –$73 million in loans –$123 million in deposits –5,700 households –Annualized net interest income of $4.2 million –Annualized non-interest income of $1.0 million –Projected annualized expenses of $2.2 million –Projected annualized net income of $2.0 million Market Position Population CHCO Deposits Branches Branch Share Deposit Share Charleston MSA $575 mil 17 1st - 17% 10% Huntington /Ashland MSA $366 mil 13 1st - 12% 9% Beckley $322 mil 7 1st - 25% 27% Lewisburg $179 mil 6 1st - 33% 25% Eastern Panhandle $173 mil 7 2nd - 13% 9% VSB Region $120 mil 5 6% 4% The key to City’s success: an enviable deposit franchise •Branches73 •Average Deposits per Branch$32.8 MM •Average Households per Branch2,200 •Average Deposit Share12.3% •Average Household Share27% Low cost and stable funding: Data: June 30, 2012 Peer Data as of December 31, 2011 3.94% March 2008 thru June 2011: NIM supported by Interest Rate Floors CHCO is well positioned with respect to interest rate risk: Immediate Basis Point Change in Interest Rates Estimated Increase or Decrease in Net Income between 1-12 months +400 Bp +22.2% +300 Bp +15.9% +200 Bp 9.8% +100 Bp 2.2% Data: June 30, 2012 Strong deposit franchise drives top decile non-interest revenue: *As of June 30, 2012. Non-interest income excludes investment gains/(losses) Non-interest income is branch driven: YTD Electronic Fee Income All Other Service Fee Income Insurance Investment Management BOLI City’s deposit franchise: All Other Service Fee Income Fiscal Year 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter Decreases in branch service charges reflect : •May 2010 - Real-time Processing •Aug 2010 - Reg E - Opt in for Electronic Transactions •Nov 2011 - Ceased processing checks in high to low $ order Service Charge competitive landscape: Actions BB&T $10 monthly svc charge Chase $12 monthly svc charge United Still offers free checking Huntington Still offers free checking Fifth Third $15 monthly svc charge FCBC Still offers free checking Overdraft Fee Daily Overdraft Fee CHCO None BBT $33 every 7 days JPM $15 daily after 5 days UBSI $5 daily after 5 days HBAN 1st-$23; $37.50 $7 daily after 5 days PNC 1st-$25; $36 $7 daily after 5 days FITB 1st-$25; 2nd-4th -$33;>4-$37 $8 daily after 3 days CHCO waives 1st two overdraftsand does not charge a daily overdraft fee. Asset quality: A function of culture and market •City’s loans are 60% retail/40% commercial •City’s market area tends to be more stable •Real estate prices in City’s market area have been relatively stable •City’s past-due loan trends are stable •City’s non-performing asset levels are stronger than peers •City has been aggressive about charging down non-performing loans Loan Portfolio weighted toward Retail But - CHCO’s markets have been more stable As of June 30, 2012 Sample of 282 publicly traded banks and thrifts with assets between $1-$10 billion as of March 31, 2012 Charge-off trends: Source: FDIC, All Insured Depository Institutions Peer data as of March 31, 2012 Non-performing assets & OREO Source: FDIC, All Insured Depository Institutions Peer data as of June 30, 2012 City Ranked #3 of Top anks in 2010 by Bank Director A High Performing Bank for shareholders & employees: CHCO consistently strong performance YTD 2012* 2011 Regional Peer Median Reported ROA 1.12% 1.63% 1.47% 1.51% 1.45% 1.07%- 91st %ile ROATCE 11.4% 18.0% 15.1% 15.7% 15.3% 13.2%- 82nd %ile Tangible Common Equity/TA 8.83% 9.78% 10.01% 9.37% 9.04% 9.11%- 55th %ile NIM 4.64% 4.18% 4.06% 3.89% 3.94% 3.91%-45th %ile Efficiency Ratio 46.3% 50.0% 51.6% 53.8% 54.3% 58.4% - 86th %ile Non-Int Rev/Total Rev** 35.9% 37.9% 36.3% 36.2% 35.5% 29.5%-91st %ile * Data thru 6/30/2012 excludes VSB merger expenses of $4.0 million (2.65 million, net of taxes) * *Non-int rev excludes gain on Visa IPO; securities transactions Growth: CHCO is positioned to achieve “reasonable growth” in its core franchise •Commercial •Retail •Insurance •Trust & Investment Management North Carolina Loan Portfolio •Markets:Charlotte, Winston-Salem, Raleigh, &Norfolk, VA •Projects:Apartments 25%, High Tech Office Bldgs 10%, GSA 30%, Grocery Stores 10%; Medical Office Bldgs 15% •Loans Outstanding:$64.5 million •Debt Service Coverage *1.53x •Loan to Value*71% •Weighted Average Rate4.57% •Average Loan Size$5.9 million *Based on average of this portfolio In 2007, City hired a lender with significant experience in the Charleston WV MSA to call in both Charleston WV and in North Carolina. Over 54 months, City has developed a strong portfolio of commercial real-estate loans in North Carolina & Virginia from these efforts.A second lender has been hired, and office space secured for the Charlotte-based office going forward. Deposit growth opportunity: CHCO has many small deposit relationships; peers tend to have larger commercial & public deposits Branches Deposits Deposits/Branch CHCO 73 $ 2.4 B $33 million BBT 36 $ 3.2 B $90 million JPM 24 $ 1.4 B $60 million UBSI 19 $ 1.1 B $60 million HBAN 15 $ 0.9 B $59 million WSBC 11 $0.3 B $30 million FITB 10 $ 0.3 B $30 million Includes branches within 5 miles of City branch Source: SNL Growth: Expanding retail distribution to capture additional retail households Source: SNL New Locations •Relocated North Lewisburg WV Office •Mortgage Production Office in Morgantown WV De novo branch results CityInsurance: Growing RevenuesLines of Business •2006$2.3 millionPersonal Lines •2007 $4.1 millionWorkers Compensation •2008$4.2 millionHealth/Benefits/Life Ins •2009$5.6 millionProperty/Casualty •2010$5.5 million •2011$5.9 million Markets Acquisitions Charleston (3 locations)Dickens & Clark (Teays Valley) HuntingtonPatton Insurance - Nitro RipleyMillcreek Insurance - Ripley BeckleyAshland Area Insurance Martinsburg Ashland Trust AUM: Strong growth CAGR (Dec 31, 2004-June 30, 2012) over 12.4% CHCO: Capital flexibility •Tangible common equity at 6/30/12:9.04% •No TARP!!!! •Dividends -Increased 10% in April 2004 to $0.88 -Increased 14% in April 2005 to $1.00 -Increased 12% in April 2006 to $1.12 -Increased 11% in April 2007 to $1.24 -Increased 10% in April 2008 to $1.36 -Increased 3% in January 2012 to $1.40 -Dividend yield of 4.1% (as of 7/23/12) -Dividend payout ratio 52% (Analyst est. EPS for 2012 of •Share repurchases -Purchased 237,535 shares during 1st half of 2012 (1.6%) -Purchased 755,501 shares during 2011 (4.9%) -Driven by CHCO’s strong profitability, CHCO can achieve greater long-term share repurchase activity than peers. Share Count: Growth per share (12/31/04 - 12/31/11): •Loans per share:5.9% CAGR •Deposits per share:5.1% CAGR •Non-interest inc per share:2.3% CAGR •Expenses per share:4.0% CAGR Implication: While CHCO operates in relatively low growth markets, high profitability allows share repurchases, which have driven core earnings despite the economic environment of the last several years Acquisition philosophy: •Historically less acquisitive than peers •Acquisitions must truly be strategic or meaningfully accretive •Opportunities have increased •Actively looking at FDIC and non-FDIC deals •In-market •Adjacent market •Growth markets •Size: Generally $100MM to $1B Acquisition territory: TITLE EXPERIENCE AGE JOINED CEO PPLS; CHCO CFO; PHD 50 EVP - Retail PPLS 56 EVP - Commercial One Valley; BB&T, CPA 62 CFO Public Accounting, CPA 47 CAO/CIO City National Bank 48 SVP - Branches BB&T 44 SVP - CCO United Bankshares, CPA 39 SVP - CRO BB&T 56 SVP Consumer Bank One 45 SVP Mortgage United Bankshares 61 SVP Trust City National Bank 57 SVP Insurance Rogers; Principal 42 Treasurer City National Bank 45 Value in the banking sector? Checklist for success in current environment: Capital •Strongly capitalized -Top 10% Markets •Solid distribution network - Excellent •Stable geographic markets - Yes; WV & E Kentucky •Disciplined competition -Yes; see NIM Performance •Strong net interest margin - Yes •Strong NIM management - See results (floors) •Dependence on Non-Interest Income - Top decile •Ability to control expenses - Top decile efficiency ratio Growth •Liquidity to grow - Extremely strong •Ability to grow share in market - 5-mile branch share 32%; deposit share 14% •Opportunity to grow into new markets - Well positioned •Management- Experienced team with great results CHCO represents good value and stability •Pricing Metrics*: •Price to Book:153% •Price to Tangible Book:192% •Price to 2012 Projected Earnings**12.2x •Dividend Yield4.1% •Div Payout Ratio (First Call)**52% •Tangible Capital/Tangible Assets9.04% •Institutional Ownership63% *Based on Price of $33.76 (7/23/12) ** Based on analyst estimate of $2.70 (average of 8)
